14853631Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2021 has been entered.
This communication is responsive to Amendment, filed 02/02/2021.
 	Claims 21-40 are pending in this application. This action is made non-Final.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

	Claims 21-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ZHOU (US Pub No. 2011/0264507), in view of Fisher (US Pat No. 8,726,146). 
As to claims 21, 32, ZHOU teaches a method, comprising:
	maintaining (i.e. the storage device 204, [0026]), by one or more processors executing a content delivery service, a data structure storing an association (i.e. The storage device 204 is configured to store information associated with keyword extraction ... advertisements, webpage content ... performance indicators, and/or the like ... The content and volume of such information are not intended to limit the scope of embodiments of the present invention in any way, [0026]) between (i) each content item of a plurality of content items (i.e. the performance of the keyword in association with an advertisement(s) (e.g., advertisement(s) corresponding with a keyword is displayed, viewed, selected, etc.) ... an impression count, a click count, a revenue, a click rate (e.g., a CTR), an impression cost (e.g., eCPM), or the like, [0038]) previously presented (i.e. presenting advertisements, [0032]) in a media document (i.e. each URL within a particular domain, [0049]) including a first video content item (i.e. a topic of the webpage; the web content (e.g., website, webpage); Uniform Resource Locator (URL, [0036-0038]), and (ii) a respective keyword (i.e. an impression of a keyword is the sum of impressions of a specific keyword presented in each URL within a particular domain, [0049]) set used to select the content item for presentation in the media document (i.e. the keyword model trainer 310 ... keywords related to a topic of the webpage ...  outputs the keywords and relevance scores, for example, to an advertisement delivery engine, [0036]);
	determining, by the one or more processors, for each content item of the plurality of content items (i.e. an advertisement in association with a search query, a search results page, a webpage, or the like, [0080]) previously presented in the media document (i.e. for each keyword in association with a given URL, [0081]) with the first video content item (i.e. the web content (e.g., website, webpage), [0037]), a respective interaction metric corresponding to a number of interactions with the content item while the content item was presented in the media document with the video content item (i.e. a click-through-rate equals the number of instances an advertisement(s) associated with a keyword of a URL was clicked divided by the number of instances the advertisement(s) associated with the keyword of the URL was delivered, [0042]);
	identifying, by the one or more processors, responsive to determining the respective interaction metric for each content item of the plurality of content items, a first subset of content items from the plurality of content items, wherein the respective interaction metric of each content item of the first subset of content items satisfies an interaction metric threshold (i.e. a keyword type might be a positive keyword, a negative keyword, or a profitable keyword ... a calculation in association therewith, exceeding or being less than a corresponding threshold, [0054]);
(i.e. the keyword(s) with the highest relevance scores are used to select an advertisement(s) for display. At block 618, the selected advertisement(s) are displayed, for example, in association with the webpage, [0083]), by the one or more processors, responsive to identifying the first subset of content items from the plurality of content items and using the data structure storing the association between each content item of the plurality of content items and the respective set of keywords (i.e. the advertisement selecting component 336 might utilize the ten keywords having the highest relevance scores to select an advertisement for display, [0079]), a plurality of keyword sets, each keyword set of the plurality of keyword sets having a stored association with a corresponding content item of the first subset of content items (i.e. select one or more advertisements for presenting to a user. Such advertisements can be displayed in association with a set of search results or a webpage, [0079]);
	determining, by the one or more processors, responsive to identifying the plurality of keyword sets (i.e. for each keyword in association with a given URL, [0081]; keywords related to a topic of the webpage, [0036]; keywords associated with ads, [0049]), at least one common keyword (i.e. an advertisement(s) associated with a keyword of a URL divided by the number of instances the advertisement(s) associated with the keyword of the URL was delivered, [0043]) that is common to each of the plurality of keyword sets  (i.e. Each keyword that has an impression larger than 1000 times of the average keyword impression is selected. In this regard, essentially keywords that are frequently associated with advertisements are selected, [0049]);
	storing (i.e. updated keyword model can be generated using the merged training dataset, [0072]), by the one or more processors, responsive to identifying the at least one common keyword, an association in the data structure between the at least one common keyword and the first video content item (i.e. generating a keyword model ...  datasets can be generated periodically (e.g., every two weeks), a new training dataset can be combined or merged ... a new or updated keyword model can be generated using the merged training dataset, [0072]); and
	selecting (i.e. The relevance scorer 312 is configured to score keywords and select advertisements, [0073]), by the one or more processors, an additional content item to display with the first video content item based on the at least one common keyword (i.e. keywords related to a topic of the webpage ... an advertisement delivery engine, [0073]).
	It should be noted that ZHOU teaches the a media document as the webpage, [0036].
	Although ZHOU does not seem to explicitly teach “a media document including the video”, Fisher teaches “a media document including the video” (i.e. the video association controller is configured to display a link on the webpage from the at least one keyword to the at least one video file, col. 2, lines 41-51).
It would have been obvious to one of ordinary skill of the art having the teaching of ZHOU, Fisher at the time the invention was made to modify the system of ZHOU to include the limitations as taught by Fisher . One of ordinary skill in the art would be motivated to make this combination in order to use a machine learning technique to store numerous keyword association lists for numerous webpages in view of Fisher (col. 5, lines 46-61), as doing so would give the added benefit of having the system for video content association enabling targeted and focused marketing by enabling advertisements to be correlated with the keywords or topics relating to a requested or displayed video file as taught by Fisher (col. 8, lines 31-53).

As per claim 22, ZHOU teaches the method of claim 21, further comprising:
	identifying, by the one or more processors, the first video content item and one or more additional content items that were displayed in association with the first video content item, the one or more additional content items forming a first set, the additional content having a stored associated with a keyword set maintained in the data structure (i.e. a click-through-rate equals the number of instances an advertisement(s) associated with a keyword of a URL was clicked divided by the number of instances the advertisement(s) associated with the keyword of the URL was delivered, [0042]).

As to claims 23, 33, ZHOU teaches:
	based on the interaction metric, associating, by the one or more processors, the first video content item with at least some of the keywords of the keyword set associated with one or more top rated additional content items (i.e. Each keyword that has an impression larger than 1000 times of the average keyword impression is selected ... an impression of a keyword is the sum of impressions of a specific keyword presented in each URL within a particular domain, [0049]).

As to claims 24, 34, ZHOU teaches:
	compiling, by the one or more processors, interaction metrics for the one or more additional content items in the first set, wherein the interaction metrics are used to determine one or more top rated ones of the one or more additional content items based on a number of interactions with a respective one of the one or more additional content items, wherein the interactions include either click through or conversion after presentation and click through (i.e. The storage device 204 is configured to store information associated with keyword extraction, relevance scores, keyword scores, and advertisement selection ... webpage content, keyword types, training datasets, keyword models, performance indicators, and/or the like ... The content and volume of such information are not intended to limit the scope of embodiments of the present invention in any way [0026]).

As to claims 25, 35, ZHOU teaches:
	associating non-textual content of the first video content item with at least some of the keywords of the keyword set associated with the one or more additional content items based on interaction metric (i.e. Each keyword that has an impression larger than 1000 times of the average keyword impression is selected ... an impression of a keyword is the sum of impressions of a particular keyword in every URL. For instance, an impression of a keyword is the sum of impressions of a specific keyword presented in each URL within a particular domain, [0049]).

As to claims 26, 36, ZHOU teaches:
	identifying, by the one or more processors, one or more common attributes between the first video content item and a second different video content item, the one or more common attributes comprising at least one of a common source, a common content channel, a common search query, and a common media topic (i.e. keywords related to a topic of the webpage, generates a relevance score, and outputs the keywords and relevance scores , [0073]; a specific keyword presented in each URL within a particular domain, [0049]).

As to claims 27, 37, ZHOU teaches:
	identifying, by the one or more processors, the at least one common keyword based on one or more common attributes between the first video content item and a second video content item (i.e. An average cost impression, in one embodiment, equals an average of cost impressions in association with a keyword for each URL in a domain, [0046]); and
	wherein providing the additional content further comprises providing, by the one or more processors, the additional content, responsive to identifying the at least one common keyword (i.e. the advertisement selecting component 336 can use any number of keywords to select an advertisement(s) for display. For example, the advertisement selecting component 336 might utilize the ten keywords having the highest relevance scores to select an advertisement for display, [0079]).

As to claims 28, 38, ZHOU teaches:
	assigning, by the one or more processors, a first keyword associated with the first video content item as a second keyword associated with a second video content item (i.e. keywords related to a topic of the webpage, generates a relevance score, and outputs the keywords and relevance scores , [0073]; a specific keyword presented in each URL within a particular domain, [0049]).

As to claims 29, 39, ZHOU teaches:
	selecting, by the one or more processors, a content item to display in association with the at least one of the first video content item and a second different video content item based on the keyword set associated with each of the first video content item and the second video content item (i.e. keywords related to a topic of the webpage, generates a relevance score, and outputs the keywords and relevance scores , [0073]; a specific keyword presented in each URL within a particular domain, [0049]).

As to claim 30, 40, ZHOU teaches:
	identifying, by the one or more processors, a media document topic of a first media document based on non-textual content of the first video content item (i.e. keywords related to a topic of the webpage, generates a relevance score, and outputs the keywords and relevance scores , [0073]; a specific keyword presented in each URL within a particular domain, [0049]).

As per claim 32, ZHOU teaches:
	identifying the first video content item and a first additional content item, the first additional content item displayed with the first video content item and associated with a first keyword (i.e. An average cost impression, in one embodiment, equals an average of cost impressions in association with a keyword for each URL in a domain, [0046]); and
	determining that the first additional content item is a top-rated content item based on a first interaction metric for the first additional content item (i.e. the advertisement selecting component 336 might utilize the ten keywords having the highest relevance scores to select an advertisement for display, [0079]).

Response to Arguments
Applicant's arguments with respect to claims 21-40 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Miranda Le whose telephone number is (571) 272-4112.  The examiner can normally be reached on Monday through Friday from 9:00AM to 5:00PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alford Kindred, can be reached at (571) 272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRANDA LE/Primary Examiner, Art Unit 2153